Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a  method of detecting a biological sample having combined method steps of providing a magnetic sensor chip, wherein the magnetic sensor chip comprises a substrate and a magnetic sensing layer located on the substrate; 5connecting a plurality of probes to the magnetic sensor chip; providing a sample solution containing a plurality of biological samples labeled with a first marker on the magnetic sensor chip, so that the plurality of biological samples labeled with the first marker are hybridized with the plurality of probes; 10providing a plurality of magnetic beads labeled with a second marker on the magnetic sensor chip, so that the plurality of magnetic beads labeled with the second marker are bound onto the plurality of biological samples labeled with the first marker; and detecting a signal sensed by the magnetic sensing layer by a magnetic 15sensor as recited in claim 1. Claims 2-20 depend from allowed claim 1, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Haratani et al (Pat# 10,605,775) disclose Biosensor, Method For Detecting Biomolecules, And Biochip.
Hu et al (Pat# 11,156,607) disclose Biosensor, Method For Detecting Biomolecules, And Biochip.
Grosshauser et al (PG-pub# 2015/0299769) disclose METHOD FOR LYSING A FIXED BIOLOGICAL SAMPLE.
Okano et al (PGPub# 2008/0309323) disclose method for biochemical analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VINH P NGUYEN/Primary Examiner, Art Unit 2867